Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “system” is not defined and may be considered as software embodiment entirely as software per se.  
Appropriate correction is required.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (U.S. Publication No. 2011/0252174 A1), hereafter referred to as Armstrong’174.
Referring to claim 1, Armstrong’174, as claimed, a method of shared memory workloads, the method comprising: presenting, by a Memory Mapped Input/Output (MMIO) translator (compute element 100-n has north chip 137-n with MMIO translation table 145-n, see Fig. 3), memory of the MMO translator as a portion of a memory space of a host (MMIO translation table 145 stored in memory, see Fig. 3, para. [0023]; also note: memory such as 102-n, see Fig. 1); receiving, by the MMIO translator, a first interrupt from an input/output (I/O) adapter (I/O element 132 comprises a south chip 143 and is further connected to a device 160; device 160 comprises a network adapter, I/O adapter, or I/O processor, see paras. [0026]-[0028] and Fig. 1; also note: PTP receives the signals from the connection mesh, see paras. [0054]-[0056]); and storing, by the MMIO translator, without sending the first interrupt to an operating system, data associated with the first interrupt from the I/O adapter into the memory of the MMIO translator (management entity 156 maps the hierarchical MMIO address ranges to the physical MMIO address ranges and bridge identifiers; north chip determines the physical address that corresponds to the hierarchical MMIO address, see paras. [0091]-[0096]).
As to claim 2, Armstrong’174 also discloses storing the data associated with the first interrupt from the I/O adapter comprises storing the data associated with the first interrupt as a portion of a corpus of data from the I/O adapter (stores or encodes in its memory data related to the MMIO address ranges, see paras. [0028], [0030], [0057], [0084]).
As to claim 3, Armstrong’174 also discloses sending a second interrupt to the operating system to access the corpus of data (operating system responding to requests, see paras. [0086]-[0089]).
As to claim 4, Armstrong’174 also discloses determining, based on one or more of the first interrupt or a state of the corpus of data, to send the second interrupt (the operating systems or hypervisors may determine the assignment of devices to compute elements from requests or commands, see paras. [0088] and [0089]).
As to claim 5, Armstrong’174 also discloses the memory space of the host comprises one or more memory modules in a same coherency space as the memory of the MMIO translator (each I/O device monitors the bus and responds to any processor’s read/write from/to the device-assigned address space in memory, see para. [0007] and Fig. 1; also note: memory, see paras. [0031] and [0035]).
As to claim 6, Armstrong’174 also discloses the data associated with the first interrupt is stored into the memory of the MMIO translator using Direct Memory Access (management entity 156 maps the hierarchical MMIO address ranges to the physical MMIO address ranges and bridge identifiers; north chip determines the physical address that corresponds to the hierarchical MMIO address, see paras. [0091]-[0096]; also note: MMIO translation table 145 stored in memory, see Fig. 3, para. [0023]).
As to claim 7, Armstrong’174 also discloses the I/O adapter comprises one or more of a network adapter or a Peripheral Component Interconnect express (PCle) adapter (I/O element 132 comprises a south chip 143 and is further connected to a device 160; device 160 comprises a network adapter, I/O adapter, or I/O processor, see paras. [0026]-[0028] and Fig. 1; also note: PCI-E, see paras. [0029], [0051], [0055], and [0056]).
Note claims 8 and 15 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
Note claims 9 and 16 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 17 recite the corresponding limitations of claim 3.  Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 18 recite the corresponding limitations of claim 4.  Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 19 recite the corresponding limitations of claim 5.  Therefore they are rejected based on the same reason accordingly.
Note claims 13 and 20 recite the corresponding limitations of claim 6.  Therefore they are rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
DeSota et al. (U.S. Patent No. 6,295,584 B1) discloses multiprocessor computer system with memory map translation.
Narasimhamurthy et al. (U.S. Publication No. 2003/0005070 A1) discloses dynamic determination of memory mapped input output range granularity for multi-mode computer system.
Cowan (U.S. Publication No. 2003/0135685 A1) discloses coherent memory mapping tables for host I/O bridge.
Nordstrom et al. (U.S. Publication No. 2006/0294261 A1) discloses location-based non-uniform allocation of memory resources in memory mapped input/output fabric.
Craddock et al. (U.S. Publication No. 2005/0114623 A1) discloses memory mapped input/output emulation.
Errickson et al. (U.S. Publication No. 2005/0114555 A1) discloses performing memory mapped input/output operations to an alternate address space.






The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181